Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him following a jury trial of burglary in the third degree and criminal mischief in the fourth degree, defendant contends that Supreme Court’s missing witness charge was inadequate, confusing and misleading. Because defendant did not object to the charge, his contention is unpreserved for our review (see, CPL 470.05 [2]; People v Nelson, 186 AD2d 1068, lv denied 81 NY2d 764), and we decline to exercise our power to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Robinson, 231 AD2d 927). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Burglary, 3rd Degree.) Present—Pine, J. P., Lawton, Doerr, Balio and Boehm, JJ.